        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 1 of 23



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JOHN N. XEREAS,                                    )
                                                   )
      Plaintiff,                                   )
      v.                                           )
                                                   )
MARJORIE A. HEISS,                                 ) Civil Action No. 1:12-cv-00456-DAR
GEOFFREY O.S. DAWSON, and                          )
PENN SOCIAL, LLC f/k/a Riot Act                    )
DC, LLC,                                           )
                                                   )
      Defendants.                                  )
                                                   )
                                                   )
                                                   )
                                                   )
                                                   )

               PLAINTIFF’S FIRST AMENDED PRETRIAL STATEMENT

       Pursuant to Local Rule 16.5(b), the Court’s amended scheduling order filed December

22, 2017, and by agreement of the parties, Plaintiff John N. Xereas files this Pretrial Statement.

I.     STATEMENT OF THE CASE

       A.      Nature of the Case

       While Defendants have characterized this case as a mere “business divorce,” it is more

accurately described as a “business betrayal.” Plaintiff John Xereas (“Plaintiff”) has been

involved in the comedy industry for 20 years and is the owner of the RIOT ACT Trademark in

conjunction with comedy. In 2010, when he was introduced to restauranteur Defendant Geoffrey

Dawson (“Dawson”), the two verbally agreed to an equal partnership wherein they would launch

a new comedy club/theater under the RIOT ACT Trademark. However, Defendant Dawson

wanted total control over business and, to that end, introduced Plaintiff to Marjorie Heiss

(“Heiss”), a corporate and tax attorney who was the longstanding in-house counsel for Dawson’s
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 2 of 23



Bedrock Management Company, as well as a partner in multiple businesses with Dawson. Heiss

and Dawson, both married to other people, were also secretly involved in an adulterous, romantic

relationship that was never disclosed to Plaintiff or the other future shareholders of Defendant

Riot Act DC, LLC.

       With the intention of achieving total control over the enterprise, Dawson suggested that

Heiss join the partnership and, although Plaintiff was hesitant and vocal about his concerns about

Heiss and this arrangement, Defendant Dawson was insistent. Plaintiff ultimately acquiesced,

with the condition that he remain the sole, exclusive owner of the RIOT ACT trademark and

domain names, the mark he had conceived of as a trademark for use in connection with his

comedy business, as well as his own comedy club, as far back as the late 1990s.

         With this condition agreed upon, the three became equal partners. Dawson and Heiss

thus secured a two-thirds voting majority of the partnership, enabling Dawson to secure control

of the enterprise and laying the foundation by which he would eventually force Plaintiff out of

the business. Together, the three launched a new comedy club together at 801 E. Street N.W.

       On May 6, 2010, each party became a Managing Member of Riot Act DC, LLC, pursuant

to an operating agreement drafted by Heiss. This operating agreement was amended on

November 1, 2010. At no time did Defendant Heiss advise Plaintiff to seek independent counsel

due to conflicts of interest that arose from her representation of Dawson-owned businesses, her

business partnerships with Dawson, or the fact that she was legal counsel for Riot Act DC, LLC,

while also being a principal of that same entity.

       The three developed a business plan and offering memorandum that was used by the LLC

to secure approximately $2 million in investment funds. The operating agreements, business

plan and offering memorandum detail how the LLC would use the RIOT ACT Trademark to



                                                    2
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 3 of 23



generate revenue, but none of these documents provided for the reassignment or transfer of

Plaintiff’s ownership of the RIOT ACT trademarks and domain names. No separate document

was executed transferring ownership of the RIOT ACT Trademark.         From the beginning, the

parties agreed that the RIOT ACT trademarks and domain names were to be continually owned,

solely and exclusively, by Plaintiff who relied on his ownership interest and role as General

Manager to ensure quality control and proper use of the trademarks. This was important because

Plaintiff devoted significant resources and worked diligently to establish the reputation of the

RIOT ACT trademark as a source of high-quality entertainment services and a symbol of civic

responsibility. Prior to launching the business with the Defendants, Plaintiff had used the site to

announce shows with nationally renowned comedians, such as Paul Mooney, Dick Gregory, Jeff

Ross and Bob Saget, at major venues and booked many private functions and corporate events.

       The three partners further agreed that the LLC would temporarily license the use of the

RIOT ACT Trademark from Plaintiff and, once the business became profitable, Plaintiff would

be paid a licensing fee for the use of his RIOT trademarks and associated domain names.

Plaintiff made numerous verbal and written requests that this licensing agreement be

memorialized in writing, but such an agreement was never presented to Plaintiff or entered into.

       In January 2011, the new partnership, operating as Riot Act DC, LLC, hired Squiid, Inc.,

a website design company to improve upon the website at Plaintiff’s Internet domain

“riotactcomedy.com” that he had launched in September 2005.

       In connection with the new website project, Plaintiff provided Squiid with the domain

registration, password, and other information to seven of the more than 60 RIOT ACT domain

names that he owned. At this time, Plaintiff reminded the Defendants of their agreement that the

trademark and domain names were to be retained solely by Plaintiff and no changes to domain



                                                 3
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 4 of 23



name records should be made. As they had on multiple occasions, Defendants Dawson and

Heiss assured Plaintiff that he would continue to retain full ownership of the trademarks and

domain names and, further, that he should pursue federal registration for the trademark. Thus, in

August 2011, Plaintiff authorized his own then-attorney to order trademark searches in

anticipation of registration, and, in January 2012, Plaintiff applied to become the sole registered

owner of the Riot Act trademark. In September 2012, Plaintiff’s application was approved, and

he became the sole registered owner of the RIOT ACT Trademark with a date of first use of

September 2005.

       Unbeknownst to Plaintiff, before the new business had even opened its doors to the

public, Defendants Dawson and Heiss were using LLC funds for non-LLC purposes and making

expenditures without maintaining financial records (e.g., receipts and invoices) as required by

federal law, District of Columbia law, IRS Regulations, the LLC Operating Agreement, and

internal policies and procedures. LLC funds were used to benefit Dawson’s other businesses and

for other non-business related, personal purposes. This misappropriation of funds continued

throughout the operation of the LLC, thereby unjustly enriching Defendants at Plaintiffs’

expense.

       In addition to dictating the partnership’s use of the RIOT ACT trademark, the Business

Plan memorialized the partners’ agreement that Plaintiff would act as the new theater’s General

Manager with responsibility for the day-to-day operations of the comedy theatre. Legal and

accounting oversight and the entire buildout of the theatre space would rest with Heiss and

Dawson. For Xereas’s role, the parties agreed Plaintiff would be compensated $72,000 per year,

and he would begin receiving his salary in January 2011. Making a sacrifice that he believed

was in the best interest of the LLC, Plaintiff later agreed to defer his salary until such time as the



                                                  4
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 5 of 23



LLC was in a better financial position to start paying him, at which time he would be paid for

past unpaid time. Despite the parties’ agreement, Plaintiff ultimately only received

approximately $26,000 for two years of hard work and dedication.

       On August 11, 2011, the LLC eventually opened to positive reviews from press and

patrons. However, despite good ticket sales, Plaintiff’s tireless work and his acquisition of top-

level national acts for the venue, Defendants Dawson and Heiss were already conspiring to force

Plaintiff out of the business. Indeed, less than two months after opening the theater, Defendants

Dawson and Heiss presented Plaintiff with a draft Second Amended Operating Agreement. This

draft, which had been prepared without Plaintiff’s knowledge, proposed to significantly reduce

Plaintiff’s ownership interest in the LLC. It would also degrade his investment status from a

Class A Managing Member to a Class B investor with no management responsibilities or rights,

remove his voting rights, and allow for his removal as General Manager without compensation

for his work to date. Despite the threats made by Defendants Dawson and Heiss, Plaintiff

refused to sign this agreement.

       Defendants Dawson and Heiss engaged in behaviors that were detrimental to the

business. Defendant Heiss regularly behaved inappropriately, touching both staff and comics in

a sexual manner. Defendant Heiss often spoke in a sexually explicit, crude and vulgar manner to

comedians and staff, touched employees inappropriately, would boast about her aptitude for oral

sex, and would expose her breasts to others. Due to similarly inappropriate behavior, at least one

employee filed an EEOC claim, which included sexual harassment charges against Defendant

Heiss. Plaintiff repeatedly expressed concerns about the behavior of Defendant Heiss to

Defendant Dawson. Refusing to act in the best interests of the LLC, Defendant Dawson declined

to remove her from the partnership. Defendant Heiss revealed to Plaintiff that she had



                                                 5
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 6 of 23



information she could use against Defendant Dawson, including other business improprieties.

Accordingly, Defendant Heiss remained with the LLC.

       As time passed, Defendants Dawson and Heiss aggressively increased their machinations

to force Plaintiff out of the business. The Defendants continued to create a hostile work

environment, refused to include Plaintiff in company decisions, refused to provide Plaintiff with

a financial accounting or access to financial records and placed undue stress on him and other

employees. Although January 2012 was on pace to be the business’s most successful month yet,

on January 17, 2012, Dawson and Heiss terminated Plaintiff’s brother, Ted Xereas, who had

been an event planner for the theater and employed by Riot Act since 2005, and Plaintiff’s friend

Mike Farfel, who had assisted in the day-to-day operations of the theater. Both were important

to the success of the business. These two individuals were eventually replaced with friends of

the Defendants who had no experience in running a comedy theater.

       On January 26, 2012, a date known to Defendants as Plaintiff’s birthday, Defendants

Dawson and Heiss held another managers’ meeting without notice. During the meeting, they

told Plaintiff that, as the majority of the Managing Members, they were removing him from any

management role or authority for the operation of the theater and/or the LLC. This action was

made without cause, in violation of the Operating Agreement. Later, in an effort to belatedly

legitimize their actions and create grounds for his removal, Defendant Heiss offered to pay

former employee Dawn Henderson money to implicate Plaintiff in various wrongdoings; Ms.

Henderson, however, refused.

       On March 22, 2012, Defendants removed Plaintiff as a Managing Member of the LLC, at

which time they falsely alleged that he had refused to return to the theater and perform his

business duties after the January 17, 2012 firings of his brother and friend. Of course,



                                                 6
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 7 of 23



Defendants had actual knowledge to the contrary, as they had cornered Plaintiff at the theater

four days after the firings to have an unscheduled “meeting” wherein Plaintiff’s managerial

powers were usurped. On January 21, 2012, Defendants Dawson and Heiss arranged for the

locks and security system codes at the theater to be changed in order to prevent Plaintiff from

gaining access to the theater or its business records. At some point thereafter, the Defendants

also authorized the unlawful transfer of the Domain Name Registration for “riotactcomedy.com”

to the LLC and prohibited Plaintiff’s access to his longstanding business and personal email

account at johnx@riotactcomedy.com. In 2005, Plaintiff had established e-mail addresses for

himself, his brother Ted and his mother Maria, as RIOT ACT was a “family business.” Each of

the e-mail accounts were used for both business and personal purposes, and the accounts

contained private and confidential information, including medical information and

correspondence with legal counsel.

       Once they had wrested control of the johnx@riotactcomedy.com email account,

Defendants, directly and through their agents, began intercepting emails intended for Plaintiff,

alternately ignoring messages or impersonating Plaintiff. As a pretext, the Defendants continued

to use the email account to give the appearance of attempts to contact Plaintiff. For example, on

June 19, 2012, Defendant Dawson sent a succession plan to the LLC shareholders; Plaintiff’s

copy was provided to johnx@riotactcomedy.com. Yet, a year later, Plaintiff’s email account still

in Defendants’ control, Defendants’ counsel wrote to the undersigned advising that Defendants’

counsel would “begin” reviewing the emails stored in the “johnx@riotactcomedy.com” email

account. Defendants also instructed employees of the theater to advise people calling for

Plaintiff that he was “in a meeting.” Defendants’ seizure of the RIOT ACT Domain Names and

associated e-mail addresses, as well as their directive to employees to mislead those trying to



                                                 7
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 8 of 23



reach Plaintiff, caused harm to the Plaintiff. Those who were told that Plaintiff was no longer

managing the theater were falsely informed that he had been terminated due to incompetence,

dishonest business practices, deceptive sales practices, and other false claims. This all resulted in

Plaintiff being denied access to booking records and to his customer and contact lists. Further,

Plaintiff was unable to ensure quality control and the proper use of his RIOT ACT Trademarks

and RIOT ACT Domain Names when Defendants took his intellectual property.

       Defendants continue to improperly and illegally use Plaintiff’s RIOT ACT Trademark to

this very day, thereby depriving Plaintiff of the ability to fully use or license the Trademark to

others and resulting in economic damages. Further, Defendants’ actions have devalued the value

of the RIOT ACT Trademark and diminished the goodwill associated therewith. Having stolen

Plaintiff’s life work, and, effectively, his identity, Defendants Dawson and Heiss proceeded to do

irreparable harm to the business by mismanaging relationships, losing engagements, and costing

the LLC business. The pair sought to change preexisting contracts and deals made by Plaintiff,

manipulating agreements to the point that they were so one-sided that relationships were ruined

and business was lost.

       In June 2012, Defendants closed the comedy theater to remodel, after just 10 months of

operations. The business reopened on July 14, 2012, as Penn Social, a sports bar, restaurant, and

gaming establishment. Defendants removed most of the seating for comedy shows and added

more bars, a dance floor, and game machines. The new operation included promotions such as

pub crawls, drinking game tournaments, and dance parties that encouraged excessive drinking and

resulted in fights, noise complaints, disturbances, and incidences that required police involvement

and resulted in numerous complaints from the neighbors.

       The changes to the business operations also put the LLC in violation of its Certificate of



                                                  8
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 9 of 23



Occupancy. Without a valid Certificate of Occupancy, Defendants are in violation of Section

404.1 of the Alcoholic Beverage Regulation Administration (“ABRA”) guidelines and are at risk

of losing their liquor license. Defendants have also made misrepresentations to ABRA about the

nature of the renovations to the theater. The ABRA guidelines require that all “substantial

changes” be reported to ABRA. Despite Defendants making changes that are considered

“substantial changes” to their business operations, Defendant Heiss signed off on documentation

stating that there was no “substantial change” to the business after “substantial changes” were, in

fact, made.

       On June 5, 2012, Defendants’ attorney sent to Plaintiff’s former counsel an e-mail stating

that the Defendants “have decided to stop using the mark Riot Act.” Defendants’ counsel further

wrote on June 21, 2012 that “[t]he Company also intends to stop using all domain names that

incorporate the phrase RIOT ACT….” However, Defendants admittedly continue to maintain

various documents and licenses, including their liquor license which is prominently displayed on

the premises of Penn Social, in the name of RIOT ACT DC, LLC to this very day.

       On January 13, 2013, Defendants amended the business name in the Articles of

Organization, but did not file an amendment to change the purpose of the LLC. As such, the

purpose of the LLC remains “to run a comedy theater, bar, restaurant and all activities incidental

or relating to.” In addition, the Operating Agreement still refers to the old Articles of

Organization and specifically states that the purpose of the business is to “own and operate a

comedy theater, restaurant & bar & a school of comedy and engage in any and all activities

related or incidental to.” According to § 29-802.05 of the D.C. Code, all individuals who sign off

on Articles of Organization or other documents related to the Certificate of Organization are

required to do so under penalties of making false statements that the information in the record is



                                                  9
       Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 10 of 23



accurate.

       As an experienced businessman, Defendant Dawson’s failure to amend the Articles of

Organization and the Operating Agreement was no mere oversight. Based on information

Plaintiff has obtained since being forced out of the very business he conceived, Plaintiff believes

that it was always Dawson’s intention to use Plaintiff and his plans for Riot Act in order to

secure investment funds and cheap real estate for his own business. Defendants have not

amended the Articles of Organization and Operating Agreement nor filed factually accurate

paperwork with regard to the Certificate of Occupancy and Certificate of Good Standing because

this could jeopardize their entire business operation. As such, but for Plaintiff’s involvement in

the business, Defendants would not have the legal status to conduct their business. Plaintiff’s

involvement allowed Defendants to “backdoor” their way into carrying out their current business

operations.

       Accordingly, Plaintiff was left with no choice but to obtain legal representation. He filed

a Complaint in the United States District Court for the District of Columbia on March 23, 2012.

The actions summarized herein led to the causes of actions pled in Plaintiff’s Second Amended

Complaint and the damages and relief sought therein. Defendants’ misuse of funds continues to

this very day as the LLC continues to pay, not just the LLC’s legal defense costs, but also the

legal fees of Defendants Dawson and Heiss despite the fact that they are individual Defendants

and that it was their illegal and fraudulent acts that give rise to the actions against them. The

LLC also pays and continues to pay Tin Shop, LLC, a company that Dawson is a member of, a

$100,000 per year “management fee” despite the fact that the LLC employs multiple full-time

managers. For example, in 2014 right before the LLC started making this $100,000 payment, the

LLC paid out $361,807.40 to its managers, more than 4 times what the LLC agreed to



                                                 10
       Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 11 of 23



compensate Plaintiff for his managerial position.

       B.      Identities of the Parties

       Plaintiff is John N. Xereas. He is the owner of the RIOT ACT Trademark. He has been

involved in the comedy industry for 20 years, including opening and running a RIOT ACT

comedy club in 2007. Following the voluntary closing of his original RIOT ACT comedy club

due to size constraints, Plaintiff continued doing business under various RIOT ACT trademarks

and trade names and, from 2005 to 2012, organized and produced over 100 shows and created a

business plan to pursue a new, larger commercial space.

       The Defendants are Marjorie A. Heiss, Geoffrey O.S. Dawson, and Penn Social, LLC

f/k/a Riot Act DC, LLC.

       C.      Jurisdiction

       This Court has jurisdiction over the federal claims alleged in the Second Amended

Complaint pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a)-(b). The Court has

supplemental jurisdiction over the various state-law claims alleged in Plaintiff’s Complaint

pursuant to 28 U.S.C. § 1367(a). Further, Defendants are subject to this Court’s personal

jurisdiction as they reside in and/or operate and transact business in the District of Columbia, can

be found in this District, and have committed the act complained of in the Plaintiff’s Second

Amended Complaint in this District.


II.    PLAINTIFF’S STATEMENT OF CLAIMS

       The following claims from Plaintiff’s Second Amended Complaint have survived

Defendants’ Motion for Summary Judgment:

       Claim No. 1: Defendants have continued to use the RIOT ACT Trademarks and Domain

Names, in violation of both Section 43(a)(1)(A) of the Lanham Act. See Plaintiff’s Second

                                                11
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 12 of 23



Amended Complaint (“Am. Coml.”), ¶¶ 244-49.

        Claim No. 2: Defendants have used the RIOT ACT Trademarks and Domain Names

without permission in interstate commerce in connection with the provision of goods and/or

services, in violation of both Section 43(a) of the Lanham Act. Id. ¶¶ 250-53.

        Claim No. 3: Defendants’ aforementioned acts constitute common-law trademark

infringement, misappropriation of Plaintiff’s goodwill, and unfair competition, in violation of

D.C. common law. Id. ¶¶ 254-56.

        Claim No. 5: Defendants fraudulently induced the Plaintiff to enter into a business

relationship with them—thereby contributing his property, industry expertise and time—and then

undermined, sabotaged and ultimately terminated him, in violation of D.C. Common Law. Id. ¶¶

267-70.

        Claim No. 7: The aforesaid acts of Defendants as stated in the Second Amended

Complaint constitute a breach of the duty of good faith and fair dealing, in violation of § 29-

804.09 of the D.C. Code. Id. ¶¶ 275-276.

        Claim No. 8: Defendants breached the Operating Agreement and their duties and

obligations created by the verbal agreement between with the Plaintiff, all to the detriment of the

Plaintiff. Id. ¶¶ 275-276. . 1

        Claim No. 18: Defendants retention of benefits conferred upon them by the Plaintiff as

stated in the Second Amended Complaint, constitute unjust enrichment under D.C. Common

law. Id. ¶¶ 346-351


1
  While Counts 8 and 18 have survived summary judgment in their entirety, including Plaintiff’s
derivative claim, the Court’s October 5, 2018 Order & Memorandum Opinion [ECF 187-88]
(“Opinion”) indicates the Court’s intention to dismiss the derivative claims. As such, Plaintiff
has treated this part of the Counts as dismissed. However, Plaintiff reserves his rights as to his
surviving derivative claims, in the event that he has misinterpreted that Court’s Opinion.


                                                12
       Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 13 of 23



       Claim No. 19: Defendants caused to be registered, registered, and/or used the RIOT ACT

Domain Names—which are identical and/or confusingly similar to Plaintiff’s RIOT

Trademarks—with a bad faith intent to profit, constituting cyber-squatting under Section 43(d)

of the Lanham Act, 15 U.S.C. § 1125(d). Id. ¶¶ 352-356.


III.   PLAINTIFF’S STATEMENT OF DEFENSES TO DEFENDANTS’
       COUNTERCLAIMS

       On February 10, 2016, more than four years after Plaintiff filed his original complaint,

Dawson, Heiss, and Penn Social (collectively, the “Defendants”) filed their Counterclaims.

Their Counterclaims are designed to lambast Plaintiff for “bad behavior” (e.g., keeping cash in

the comedy theatre’s safe and obtaining advice from his mother), while quietly hiding a lack of

harm. Many of the alleged “improprieties” in the Counterclaims are not improprieties at all, but

merely customary practice in the comedy industry. For example, Defendants complain that

Plaintiff hired comics without contracts and made cash payments. See Counterclaims at ¶ 25. In

the comedy industry, opening acts can be paid as little as $25 to $75, and it is the usual and

ordinary practice to hire such performers without a written contact. Indeed, many of these

performers would be dissuaded from performing entirely if forced to execute legal agreements

for such short, low-paying opening gigs. In any event, these allegations amount to nothing more

than red herrings; Defendants do not cite a single clause in the Operating Agreement or other

corporate policy document that required a signed agreement in place or check payment for every

performer. Moreover, Defendants do not allege even one instance in which they experienced

damages resulting from any of these actions.

       The only claims that appear to have any degree of substance are in regard to the alleged

“sabotage of the social media sites.” Id., at ¶¶ 35-41. Yet Defendants do not allege that Plaintiff

was responsible for the removal of the comedy theater’s social media. Nor do Defendants allege

                                                13
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 14 of 23



that Plaintiff made any sort of agreement with the party (whomever that might be) allegedly

responsible for removing the social media or that Plaintiff took a single action in furtherance of

this so-called scheme. Instead, they merely allege that others “mysteriously” lost access to the

sites, passwords were “inexplicably” changed, and content “disappeared.” Id., at ¶35. Any

question as to the provenance of these “mysterious acts” was cleared up during discovery when

Dawn Henderson admitted to taking down the LLC’s social media accounts or changing the

account passwords such that LLC employees could not access them – with absolutely no

direction or assistance from Plaintiff Xereas.

        Plaintiff has raised several affirmative and other defenses to the Counterclaims brought

by Dawson, Heiss, and Penn Social. First and foremost, the Defendants fail to state a claim on

which relief can be granted.

        Second, the counterclaims should be dismissed to the extent they are barred, in whole or

in part, for failure to join indispensable parties.

        Third, the Plaintiff asserts that the counterclaims are barred based on the following

affirmative and other defenses: that the counterclaims (1) are barred by the doctrines of failure to

mitigate and/or unclean hands; (2) are barred on the basis that Defendants would be unjustly

enriched if they were allowed to recover any part of the damages alleged in the Counterclaim; (3)

are barred to the extent that the counterclaims presented have been settled, compromised,

released or otherwise discharged; (4) are barred because Plaintiff’s alleged conduct or the alleged

conspiracy is not the direct or proximate cause of the Defendants’ injury; (5) are barred because

of a failure to exercise reasonable care and diligence to mitigate damages; (6) are barred because

the alleged damages in the counterclaims, if any, are indirect, too speculative, too remote, cannot

be reasonably ascertained, and/or because of the impossibility of proof and allocation of these



                                                      14
       Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 15 of 23



alleged damages.

       Fourth, that the Defendants had a duty to take reasonable action to minimize any damage,

injury, or loss allegedly sustained as a result of the conduct alleged in the counterclaim, and they

are barred from recovering any damages that might have been reasonably avoided.

       Finally, the Plaintiff John Xereas asserts that the Defendants’ alleged damages, if any,

resulted from the acts or omissions of third parties who were independent of Plaintiff and over

whom Plaintiff did not have control. The acts of such third parties constitute intervening and

superseding causes of harm, if any, suffered by the Counterclaims Plaintiffs. As such, Plaintiff is

entitled to a reduction of the damages, if any, to which he may be liable to the extent such

damages were the results of the acts or omissions of persons or entities other than himself.


IV.             SCHEDULE OF WITNESSES TO BE CALLED BY PLAINTIFF

Witness Name             Address                  Topics to Be             Estimated Length of
                                                  Addressed                Testimony
Mick Aldasani            212 Locust St., #111     Plaintiffs’ Claims       1 hour
                         Vienna, VA 22180
Peter Bayne              2510 41st NW, Apt. #     Plaintiffs’ Claims       30 minutes
(Adverse)                1, Washington, DC
                         20007
Geoffrey Dawson          4905 Potomac Ave         Plaintiffs’ Claims and 2 hours
(Adverse)                NW                       Defendants
                         Washington, DC           Counterclaims
                         20007
Paul Michael Farfel      3255 Hutton Dr.          Plaintiffs’ Claims       2 hours
                         Beverly Hills, CA
                         90210
Al Goodwin               1603 Attorney Court      Plaintiffs’ Claims       1 hour
                         Herndon, VA 20170
Terrance Hawkins         1815 17th Street,        Plaintiffs’ Claims       1 hour
                         N.W.
                         Washington, DC
                         20009
Dawn Henderson           2306 41st Street,        Defendants’              1 hour
                         N.W., #202               Counterclaims
                         Washington, D.C.

                                                 15
       Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 16 of 23



                    20007
Marjorie Heiss      1359 28th Street,     Plaintiffs’ Claims and 1 hour
(Adverse)           N.W.                  Defendants
                    Washington, D.C.      Counterclaims
                    20007
Irwin Liptz         Kivitz & Liptz LLC    Plaintiffs’ Claims    30 minutes
                    7979 Old
                    Georgetown Road
                    Suite 750
                    Bethesda, MD 20814
James Morrissey*    Vu Forensics &        Plaintiffs’ Claims    2 hours
                    Advisory, LLC
                    6830 Elm Street,
                    Suite 1, Mclean, VA
                    22101
Sedrick Muhammed    2515 13th Street,     Plaintiffs’ Claims    30 minutes
                    N.W.
                    Washington, D.C.
                    20009
Penn Social         Geoffrey Dawson,      Plaintiffs’ Claims and 1 hour
(Adverse)           Designated            Defendants
                    Representative        Counterclaims
                    801 E Street, N.W.,
                    Washington, DC
                    20004

Sharon Thompson     664 Currant Court     Document              30 minutes
(Adverse)           La Plata, MD 20646    authentication,
                                          document retention
                                          policies, and
                                          preparation of
                                          accounting records
Cindy Vaughan       Cindy Vaughan &       Document              30 minutes
(Adverse)           Associates            authentication,
                    10820 Crippen Vale    document retention
                    Ct.                   policies, and
                    Reston, VA 20194      preparation of
                                          accounting records
Cindy Vu*           Vu Forensics &        Plaintiff’s Damages   1 hour
                    Advisory, LLC
                    6830 Elm Street,
                    Suite 1, Mclean, VA
                    22101
John Xereas         1608 Ladd Street      Plaintiffs’ Claims and 4 hours
                    Silver Spring, MD     Defendants
                    20902                 Counterclaims

                                          16
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 17 of 23



Witnesses who have
testified by
deposition and whose
deposition testimony
has been designated
by a party pursuant to
the Court’s December
22, 2017 Order [ECF
135]
Total                                                                      19.5 hours
*Expert witnesses


V.      LIST OF EXHIBITS TO BE OFFERED IN EVIDENCE BY PLAINTIFF

        Pursuant to the Amended Scheduling Order, filed with the court on December 22, 2017,

the Plaintiff and Defendants exchanged their Trial Exhibits List on July 18, 2018. The Plaintiff’s

Exhibit List is attached as Exhibit A to this Pretrial Statement. Plaintiff anticipates amending

this list in light of the Court’s recent rulings.


VI.     PLAINTIFF’S DESIGNATION OF DEPOSITION EXCERPTS

        Pursuant to the Amended Scheduling Order, filed with the court on December 22, 2017,

the Plaintiff and Defendants exchanged their Deposition Designations on July 18, 2018. The

Plaintiff did not make any designation of deposition excerpts because all deponents who are

expected to be called as witnesses are subject to the jurisdiction of the Court and will be

subpoenaed to testify. Plaintiff may use deposition testimony for impeachment of Defendants’

witnesses or witnesses called adversely.


VII.    PLAINTIFF’S ITEMIZATION OF DAMAGES

         Defendants Dawson and Heiss conspired to deprive Plaintiff of the business and

 reputation that he labored for nearly 20 years to create. They stole his intellectual property and

 capitalized on his goodwill just long enough to obtain a drastically reduced rental space in a


                                                    17
      Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 18 of 23



bustling neighborhood. Defendants continue to use his business name and trademarks in order

to mislead government agencies.      They have damaged Plaintiff’s RIOT ACT Trademark,

reputation and deprived him of his livelihood.          Defendants have done all this while

mismanaging the business and misappropriating funds thereby stealing funds from both Plaintiff

and the Class B Members of the LLC. Accordingly, Plaintiff seeks damages related to the

following.

      Please note that many of the damages incurred by Plaintiff and Derivative Plaintiff can be

recovered under a number of different Counts pled in Plaintiff and Derivative Plaintiff’s Second

Amended Complaint. As such Plaintiff attempts to list the damages only once. Plaintiff and

Derivative Plaintiff reserve the right to amend the Pretrial Statement and/or to seek recovery for

all damages allowable under each respective Count pled in Plaintiff’s Second Amended

Complaint):

Plaintiff’s Damages
$1,614,994 Unjust Enrichment / Breach of Duty of Good Faith & Fair Dealing (Plaintiff’s
              damages for his portion of unsubstantiated LLC disbursements among other
              actions by Defendants)
$ 45,000 Breach of Contract / Breach of Duty of Good Faith & Fair Dealing / Unjust
              Enrichment (Guaranteed Payments still owed to Plaintiff for services as GM of
              the LLC)
$ 106,680 Breach of Implied Duty of Good Faith & Fair Dealing / Unjust Enrichment -
              (Plaintiff’s damages for his portion of payments made to Tin Shop, LLC)
$6,000,000 Compensatory & Treble Trademark Damages as Permitted Under 15 U.S.C. §
              1117
$ 700,000 Cybersquatting as Permitted Under 15 U.S.C. § 1117(d) ($100,000 per domain)
$ 100,000 Fraudulent inducement
$ 106,680 Breach of Implied Duty of Good Faith & Fair Dealing / Unjust Enrichment -
              (Plaintiff’s damages for his portion of payments made to Tin Shop, LLC)
TBD           Breach of Implied Duty of Good Faith & Fair Dealing / Unjust Enrichment –
              (Attorneys’ fees paid by the LLC for Dawson & Heiss)
TBD           Attorneys’ Fees & Costs Incurred by Plaintiff

TBD           TOTAL DAMAGES INCLUSIVE OF ATTORNEY’S FEES




                                               18
        Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 19 of 23



        A.      Unjust Enrichment.

        Per Plaintiff’s Expert Witness Report and Motion for Summary Judgement, Plaintiff

claims that Defendants, and their other businesses and agents, were unjustly enriched in the

amount of $1,614,994 which represents his 26.67% portion of unsubstantiated LLC

disbursements and $1,211,094 on behalf of the Class B Members of the Defendant LLC which

represents 20% of unsubstantiated LLC disbursements. The total of unsubstantiated LLC

disbursements is $6,055,470. The total of unsubstantiated LLC disbursements is broken down as

follows: (1) ATM/Cash withdrawals in the amount of $1,246,492 for which no supporting

documentation evidencing the use or accounting of funds were provided; (2) Unsubstantiated

expense reimbursements to employees and staff of the LLC in the amount of $176,809; (3)

Unsubstantiated expense reimbursements to Defendant Dawson in the amount of $171,453; (4)

Unsubstantiated Disbursements to Third Parties in the amount of $3,260,326; (5)

Unsubstantiated Payments to LLC credit cards in the amount of $893,201; and (6)

Unsubstantiated Payments to non-LLC credit cards in the amount of $307,189. In addition, and

among other things, Defendants have profited from Plaintiff’s efforts to launch the business, use of his

trademark and domain names, his industry contacts and his business plan, in addition to the benefit they

received from preferential zoning, all with damages to be proved at trial.

        B.      Compensation as General Manager.

        Plaintiff is seeking compensatory damages caused by Defendants failure to pay his proper

compensation as general manager. He has received only $26,000 in salary payments, but it was

agreed that his salary, commencing January 2011 was to be $72,000.                      Mr. Xereas was

improperly removed as a managing member as of January 2012, so he is still owed $45,000 (the

difference between his $72,000 in guaranteed payments and the $26,000 he actually received).



                                                    19
          Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 20 of 23



           C.    Theft and Illegal Use of Trademarks (Compensatory & Treble Damages).

          Plaintiff is seeking compensatory and treble damages in the amount of $6 Million caused

by Defendants’ improper and unauthorized use of the Riot Act trademarks, in accordance with 15

U.S.C. § 1117 and other applicable laws. Plaintiff also seeks a permanent injunction requiring

Defendants to change any trade name, and designations and materials reflecting any corporate

name, trade name, or business name, including telephone listings, certificates of occupancies,

business licenses, corporate documents, DCRA filings and liquor licenses so as to eliminate any

and all use of the RIOT ACT trademark and name, or any name or mark confusingly similar

thereto

          D.     Cybersquatting.

          Plaintiff seeks statutory damages under 15 U.S.C. § 1117(d) in a total amount of $700,000

($100,000) for each of the seven domain names that are the subject of this litigation) based on

Defendants unlawfully transfer of the ownership of Plaintiff’s domain names and improper

denial of access to those domains which precluded Plaintiff from sending and receiving e-mails

for both personal and business purposes.

          E.     Breach of Contract & Related Contractual Claims

          Plaintiff seeks damages based on Defendants’ multiple breaches of contract and their duty

of good faith and fair dealing in the course of their dealings with Plaintiff in the establishment of

the Riot Act business and its operations, including the payment of unsubstantiated LLC expenses

as provided for in (A) herein, the misappropriation of LLC funds used to pay management and

attorneys’ fees as provided for in (H) herein and Defendants’ pretextual removal of Plaintiff. The

relevant contract for this purpose is the parties’ Amended Operating Agreement.




                                                 20
       Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 21 of 23



       F.      Attorney’s Fees.

       Plaintiff seeks costs and attorneys’ fees pursuant to 15 U.S.C. § 1117 and other applicable

laws, as well as other reasonable expenses, including reasonable attorney’s fees and costs, for the

derivative claims made herein pursuant to D.C. Code § 29-808.06. Plaintiff and Derivative

Plaintiff also seek damages for attorneys’ fees improperly paid by the LLC for Defendants

Dawson and Heiss’s individual legal defenses.

       G.      Other Relief Sought.

       Plaintiff is seeking an order or agreement that Defendants will (1) cease use of the “Riot

Act” Trademark, in any manner or capacity whatsoever, including but not limited to removing

the “Riot Act” name from all legal licenses, certificates and documents and (2) return the

electronic contact list containing the approximately 12,000 e-mail addresses that Plaintiff

provided to Defendants.


VIII. PLAINTIFF’S PROPOSED VOIR DIRE QUESTIONS

       Plaintiff’s Proposed Voir Dire will be filed concurrently with this Pretrial Statement.


IX.    PLAINTIFF’S REQUEST FOR RELIEF

       Plaintiff and Derivative Plaintiff pray that this Court award them relief as outlined above

in Section VII, including, but not limited to an order granting: the payment of compensatory and

punitive damages, and restitution, directly to Plaintiff and to Derivative Penn Social in the

amounts outlined above, including but not limited to reasonable attorneys’ fees and costs; a

permanent injunction requiring Defendants to change any trade name, and designations and

materials reflecting any corporate name, trade name, or business name, including telephone

listings, certificates of occupancies, business licenses, corporate documents, DCRA filings and

liquor licenses so as to eliminate any and all use of the RIOT ACT trademark and name, or any

                                                21
       Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 22 of 23



name or mark confusingly similar thereto; and such other and further relief as the Court may

deem appropriate.

Dated: October 15, 2018                          Respectfully submitted,

                                                 /s/ W. Todd Miller
                                                 W. Todd Miller (D.C. Bar No. 414930)
                                                 Amber L. McDonald (D.C. Bar No. 974873)
                                                 Erin Glavich (Admitted Pro Hac Vice)
                                                 tmiller@bakerandmiller.com
                                                 amcdonald@bakerandmiller.com
                                                 eglavich@bakerandmiller.com
                                                 BAKER & MILLER PLLC
                                                 2401 Pennsylvania Avenue, NW Suite 300
                                                 Washington, DC 20037
                                                 Telephone: 202-663-7820
                                                 Fax: 202-663-7849

                                                 Tony C. Richa
                                                 Richa@richalawgroup.com
                                                 Richa Law Group, LLC
                                                 One Bethesda Center
                                                 4800 Hampden Lane, Suite 200
                                                 Bethesda, MD 20814
                                                 Telephone: 301-424-0222

                                                 Attorneys for Plaintiff John N. Xereas




                                               22
      Case 1:12-cv-00456-DAR Document 191 Filed 10/15/18 Page 23 of 23



                               CERTIFICATE OF SERVICE

          I, the undersigned, hereby affirm and declare that on October 15, 2018, I caused a true

and correct copy of the foregoing to be served on all Parties registered for this case via the

Court’s ECF system.

                                                            /s/ W. Todd Miller
                                                            W. Todd Miller




                                               23
